      Case 9:21-cv-00059-DLC-KLD Document 1 Filed 05/12/21 Page 1 of 8



Williams Law Firm, P.C.
Peter B. Ivins
Alexander T. Tsomaya
235 E. Pine, P.O. Box 9440
Missoula, Montana 59807-9440
(406) 721-4350 Fax: (406) 721-6037
peter@wmslaw.com
alex@wmslaw.com
Attorneys for Defendant
Atain Specialty Insurance Company


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

ROD HERRICK and SONYA                          CV
HERRICK as Trustees of the ROD
AND SONYA HERRICK
REVOCABLE TRUST, and RODDIE,
INC.,                                         NOTICE OF REMOVAL

      Plaintiffs,

      -vs-

ATAIN SPECIALTY INSURANCE
COMPANY,

      Defendant.


      Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Atain Specialty

Insurance Company (“Atain”), files this Notice of Removal of this case from the

Montana Eleventh Judicial District Court, Flathead County. Removal is based on

28 U.S.C. § 1332(a) diversity of citizenship. As demonstrated below, removal is
         Case 9:21-cv-00059-DLC-KLD Document 1 Filed 05/12/21 Page 2 of 8



timely, there is complete diversity of citizenship, and the amount in controversy

requirement is met.

    I.     THE STATE COURT ACTION AND PLEADINGS

    1.     On September 28, 2020, Plaintiffs filed suit in the Montana Eleventh

Judicial District Court, Flathead County, against Defendant Atain. The action is

titled Rod Herrick and Sonya Herrick as Trustees of the Rod and Sonya Herrick

Revocable Trust and Roddie, Inc. v. Atain Specialty Insurance Company, No. DV-

15-2020-871-BC, and pending before Judge Heidi Ulbricht.

    2.     A copy of the Complaint and Summons was delivered to counsel for

Atain, and service was acknowledged on April 20, 2021. As required by 28 U.S.C.

§ 1446(a), attached as Exhibit A are copies of all process, pleadings, and orders

served upon Defendant in the removed case. This Notice of Removal is timely

filed within 30 days of the date of service on Atain, which for purposes of removal,

is when Atain formally acknowledged service. 28 U.S.C. § 1446(b); see Murphy

Bros. v. Michetti Pipe Stringing, 526 U.S. 344, 348 (1999).

   II.     DIVERSITY JURISDICTION EXISTS
           A.    There Is Complete Diversity
    3.     The plaintiffs and the defendant are citizens of different states to satisfy

28 U.S.C. § 1332(a)(1).

    4.     Plaintiffs Rod Herrick and Sonya Herrick as Trustees of the Rod and

Sonya Herrick Revocable Trust, are, upon information and belief, citizens of the

                                                                                     2
         Case 9:21-cv-00059-DLC-KLD Document 1 Filed 05/12/21 Page 3 of 8



State of Montana. Therefore, the Rod and Sonya Herrick Revocable Trust is a

citizen of the State of Montana. See Demarest v. HSBC Bank USA, N.A. as Tr. for

registered holders of Nomura Home Equity Loan, Inc., Asset-Backed Certificates,

Series 2006-HE2, 920 F.3d 1223, 1229 (9th Cir. 2019) (“[A] trustee is a real party

to the controversy for purposes of diversity jurisdiction when he possesses certain

customary powers to hold, manage, and dispose of assets for the benefit of others.”

(citation omitted)); Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899

(9th Cir. 2006) (“A trust has the citizenship of its trustee or trustees.”).

    5.     Plaintiff Roddie, Inc., is, upon information and belief, a California

corporation registered with the Secretary of State of Montana and has its primary

place of business in Columbia Falls, Montana. Complaint, ¶ 2. It is therefore a

citizen of the States of California and Montana. 28. U.S.C. § 1332(c)(1); see Hertz

Corp. v. Friend, 559 U.S. 77 (2010).

    6.     Atain Specialty Insurance Company is organized and existing under the

laws of the State of Michigan with its principal place of business in Farmington

Hills, Michigan. It is therefore a citizen of the State of Michigan under §

1332(c)(1).

    7.     Complete diversity exists.

            B.   The Amount in Controversy Requirement Is Present
    8.     Plaintiff seeks damages exceeding $75,000.00, exclusive of interest and



                                                                                 3
         Case 9:21-cv-00059-DLC-KLD Document 1 Filed 05/12/21 Page 4 of 8



costs, so the amount in controversy requirement is met. 28 U.S.C. § 1332(a).

    9.     The Ninth Circuit has “held that ‘the amount in controversy . . . ‘is

determined by the complaint operative at the time of removal and encompasses all

relief a court may grant on that complaint if the plaintiff is victorious.’” Fritsch v.

Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 791 (9th Cir. 2018) (quoting Chavez

v. JPMorgan Chase & Co., 888 F.3d 413, 414-15 (9th Cir. 2018)).

   10.     Plaintiffs seek payment from Atain for damages caused to a commercial

building they own, which is located in Columbia Falls, Montana. Plaintiffs claim

that the Commercial Property Policy at issue, No. CIP351013, covers the damages

to their building.

   11.     Where “the complaint does not demand a dollar amount, the removing

defendant bears the burden of proving by a preponderance of evidence that the

amount in controversy exceeds” the jurisdictional requirement. Singer v. State

Farm Mut. Auto. Ins. Co., 116 F.3d 373, 376 (9th Cir. 1997).

   12.     This, of course, considers only what the plaintiff claims instead of

whether the defendant is actually liable. Circuit precedent counsels that “[t]he

amounts in controversy is simply an estimate of the total amount in dispute, not a

prospective assessment of defendant's liability.” Lewis v. Verizon Communs., Inc.,

627 F.3d 395, 400 (9th Cir. 2010). Atain does not concede any of the claimed

damages discussed below. But the various categories of damages requested show



                                                                                     4
         Case 9:21-cv-00059-DLC-KLD Document 1 Filed 05/12/21 Page 5 of 8



the amount in controversy threshold of $75,000 is easily surpassed.

   13.     The Commercial Property Policy at issue provides Builder’s risk

coverage up to $1.4 Million, which is based on the value of the commercial

building insured under the policy, subject to the Special Form, terms, conditions,

limitations and exclusions endorsed to the policy.

   14.     Plaintiffs claim they are entitled to coverage for extensive damages to the

commercial building, which allegedly include increasing and expansive cracks in

the concrete foundation, Complaint, ¶¶ 10-11; a broken section of the radiant

heating system and cracking in the drywall of the office space, id., ¶ 13; and

significant roof leaks, id., ¶ 15. The claimed damages, in conjunction with the

policy’s limit, establish the amount in controversy requirement is met.

   15.     Yet the other categories of Plaintiff’s claims further illustrate the Court

has jurisdiction.

   16.     As a corollary to this first-party insurance breach of contract claim,

Plaintiffs seek attorney fees. Past and “future attorneys’ fees should be included in

the amount in controversy.” Fritsch, 899 F.3d at 794.

   17.     Montana law provides attorney fees here if Plaintiff is victorious on his

allegations, Mlekush v. Farmers Ins. Exch., 404 P.3d 704 (Mont. 2017), which is

how the claim is analyzed under the procedural standard set forth supra. For

instance, the Ninth Circuit has previously affirmed an attorney fee award of 33%



                                                                                    5
         Case 9:21-cv-00059-DLC-KLD Document 1 Filed 05/12/21 Page 6 of 8



under Montana law in a first-party insurance case. See Riordan v. State Farm Mut.

Auto. Ins. Co., 589 F.3d 999, 1008 (9th Cir. 2009); see also Newman v. United Fire

& Cas. Co., No. CV 13-47-M-DLC, 2014 U.S. Dist. LEXIS 36335, at *5 (D.

Mont. Mar. 19, 2014) (observing Riordan).

   18.     Plaintiffs also assert a claim for violation of Montana’s Unfair Trade

Practices Act, Mont. Code Ann. §§ 33-18-201 and 33-18-212, and a claim for

punitive damages. Complaint, ¶¶ 23, 26; Prayer for Relief, ¶ 2. Plaintiff’s statutory

UTPA claims and accompanying punitive damages demand additionally establish

the amount in controversy easily exceeds the $75,000 mark. See Singer v. State

Farm Mut. Auto. Ins. Co., 116 F.3d 373, 376-77 (9th Cir. 1997) (insurance bad

faith claim considered for amount in controversy purposes); Gibson v. Chrysler

Corp., 261 F.3d 927, 945 (9th Cir. 2001) (“It is well established that punitive

damages are part of the amount in controversy in a civil action.”).

   19.     For the UTPA claim, a sister district within the Ninth Circuit recently

explained that “an award of tort damages at least twice the amount of contract

damages is a reasonable estimate for determining the amount in controversy in an

insurance bad faith case.” Treon v. Aetna Life Ins. Co., No. CV-20-00529-PHX-

JJT, 2020 U.S. Dist. LEXIS 87731, at *9 (D. Ariz. May 19, 2020).

   20.     As to the punitive damages claim, a “defendant may introduce evidence

of jury verdicts in cases involving analogous facts.” Simmons v. PCR Tech., 209 F.



                                                                                   6
         Case 9:21-cv-00059-DLC-KLD Document 1 Filed 05/12/21 Page 7 of 8



Supp. 2d 1029, 1033 (N.D. Cal. 2002). In a first-party insurance case arising in the

District of Montana, the Ninth Circuit recently ordered “the district court to remit

the punitive damages award to $1,064,282.44” where with the policy limits were

much less. King v. GEICO Indem. Co., 712 F. App’x 649, 651 (9th Cir. 2017).

   21.     Though Atain disputes and disagrees with Plaintiffs’ allegations,

Plaintiffs’ UTPA and punitive damages claims show that his case far exceeds the

amount in controversy requirement of $75,000. Indeed, those allegations alone

would be sufficient alone to meet the amount in controversy requirement.

   22.     The amount in controversy exceeds the jurisdictional minimum. This

case involves a $1.4 million policy limit, and allegations that that damages to a

commercial building’s foundation and hearing system are covered. Plaintiffs

likewise tack on UTPA and punitive damages theories and request payment of

their past and future attorney fees. For all these reasons, the amount in controversy

exceeds $75,000, exclusive of interest and costs.

  III.     REMOVAL IS APPROPRIATE
   23.     Based on complete diversity of citizenship and the amount in

controversy, this Court has jurisdiction under 28 U.S.C. § 1332. Removal is proper

pursuant to 28 U.S.C. § 1441(a), and, according to §§ 106 and 1446(a), and Local

Rule 1.2(c)(1), it is to the district court of the United States for the district and

division embracing the place of the state action. Atain is filing its Notice of



                                                                                   7
      Case 9:21-cv-00059-DLC-KLD Document 1 Filed 05/12/21 Page 8 of 8



Removal in the Eleventh Judicial District Court 28 U.S.C. § 1446(d). A copy of the

notice that will be filed is attached as Exhibit B.



      May 11, 2021                      Respectfully submitted,


                                        Williams Law Firm, P.C.


                                        /s/ Peter B. Ivins
                                        Peter B. Ivins
                                        Alexander T. Tsomaya

                                        Attorneys for Defendant
                                        Attain Specialty Ins. Co.




                                                                                8
